DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/13/2022 have been received and entered. Claims 1, 9 and 18have been amended. Claims 4 and 13 have been cancelled. Claims 1-3, 5-12 and 14-19 are pending in the application.
Applicants’ remark has been considered, but it is not persuasive because applicant did not response to the rejection under 35 U.S.C 112 in the record. The claimed invention as recited in the claims 1 and 10 are unclear because there is no technical operation to clarify for the time granularity level and the energy difference being used corresponding to the timestamps of the new message and the old message to obtain an energy consumption distribution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear because there is no technical operation to clarify for the time granularity level and the energy difference being used corresponding to the timestamps of the new message and the old message to obtain an energy consumption distribution.  Furthermore, the claimed invention is unclear to define on how to perform the method. Even-though, the specification mention about a computer,…, a processor in performing. However, according to patent law, the limitations from the specification are not imported into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). Therefore, the claimed invention can relate to a method that performed by a computing processing device or a method just performed by a person using a computer as a tool (if this is a case, the claim is also under 35 U.S.C. 101 rejection).
 	With respect to claim 10, the claimed invention is unclear because there is no technical operation to clarify for the time granularity level and the energy difference being used corresponding to the timestamps of the new message and the old message to obtain an energy consumption distribution. 
 	Dependent claims 2-3, 5-9, 11-12, and 14-19 are rejected based on the rejection of the base claims.
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. Please see section 2 above.
  
   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Sato et al (US 20100076825) discloses charging/discharging control apparatus.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865